At the outset, I wish to congratulate Mr. Peter Thomson, President of the General Assembly at its seventy-first session, on his election to his important position. I assure him of my country’s full support for his effort. At the same time, I wish to express my warm gratitude to Mr. Mogens Lykketoft for his active presidency during the seventieth session, during which I was honoured to take part for the first time in my capacity as the President of the Republic of Poland.
Sustainable development, the protection of human rights, and peace and security are the goals pursued by the United Nations the achievement of which humankind deeply yearns. By adopting the 2030 Agenda for Sustainable Development and the new Sustainable Development Goals last year, we demonstrated that we are capable of acting together as an international community to achieve success, implement the required tasks and, at the same time, approach new ambitious goals.
I wish to address the three foundations of sustainable development, without which such development will never be possible. It is my profound conviction that these are the rules with which we should all identify if we truly care about human happiness and the successful progress of our nations. These three rules — the three foundations of sustainable development — are responsibility, solidarity and justice.
Responsibility arises from our obligation to safeguard the heritage that we are going to leave to our children and grandchildren: how we are going to be remembered by them and what they are going to write about us in history books. Responsibility is underpinned by the conviction that history neither begins nor ends here and now, but is a succession of generations, destinies and commitments.
Understood in that way, responsibility nowadays pertains in particular to social issues and the natural environment. Responsible development is development that cares for the appropriate continuity to be preserved between generations — past, present and future. As in an Olympic relay, the smooth handing off of the baton is of key importance when one approaches the changeover box.
On many occasions, as history has illustrated, this historical continuity is interrupted. This is what happens when people want to build too rapidly while destroying what our forebearers left behind, acting against their beliefs and their sense of rightness. When order gives in to chaos, social bonds are destroyed and fear and anxiety are aroused. When respect for tradition is absent and social engineering is used instead, development itself is not possible, let alone sustainable development.
Progress that does not create but destroys is in fact regression. Family is the basic form of human community that harmoniously links together succeeding generations. That is why solicitude for its durability and welfare is so crucially significant. Human rights are also family rights, and their attainment involves active support for a multigenerational society. The main instrument of the latter is a pro-family policy.
I am proud to declare that the authorities of the Republic of Poland are now carrying out an ambitious programme for improving the living conditions of children in Polish families. The groundwork underpinning any development is the creation of appropriate conditions for the conception of new life.
The second challenge to sustainable development, one which also calls for responsible policies, is care for the natural environment. The implementation of the 2030 Agenda for Sustainable Development will not be possible without fighting the degradation of nature — an effort to be undertaken with determination and consistency. We were reminded by Pope Francis, in his encyclical Laudato si’, that the natural environment is a common good, belonging to all and meant for all.
The immensity of the challenges we face can be best illustrated by the fact that, at the recent International Geological Congress, scholars came to the conclusion that we might describe a new geological era, termed Anthropocene. For the very first time in the history of the Earth, this era has not been determined by geological but by human activity.
We realize what grave environmental consequences changes in the natural environment produce. However, their social, economic and political ramifications are of equal importance. We can already ask ourselves whether we are threatened by climate wars. This is precisely why only global actions undertaken in concord by all States can bring about improvement in the condition of nature on our Earth.
Last year in Paris we jointly demonstrated that we are capable of taking responsible decisions by adopting a new climate agreement. The Republic of Poland was an active participant in those negotiations. I wish to inform the Assembly that Poland has initiated the process of ratifying the Paris Agreement and the Doha Amendment. As President of the Republic of Poland, I attach great importance to its conclusion as quickly as possible, in line with the provisions of our Constitution.
Responsibility for the natural environment, however, involves more than the mere prevention of climate change. In line with the spirit of the 2030 Agenda for Sustainable Development, it also includes protecting the water and the soil and fighting desertification. Responsible development requires a balanced approach, and therefore the natural environment should be viewed from the three perspectives of water, soil and air.
If it is to be sustainable, development must also take into account the specificity of individual countries, particularly their economic and employment structures.
The second pillar of sustainable development is solidarity. This concept is particularly close to the hearts of the Polish people, who, led by the social movement bearing the same name, carried out a peaceful political transformation a quarter of a century ago, rejecting the system founded on lies and enslavement. It is thanks to a community that is sensitive to the misfortunes of others and respectful of all people, regardless of their origin or financial situation, that Polish solidarity is built upon such durable foundations. Today the Republic of Poland implements the principle of solidarity on two planes: domestic, and global.
Solidarity is a development undertaken in the name of welfare for all social groups, not only those that are strongest and most influential. Politics operating in the spirit of solidarity are politics that care for the weakest, not the strongest. That is why it must rely on solidarity between employers and employees, and solidarity between more developed and less developed regions.
Finally, the most fundamental solidarity is a solidarity with those who have a sense of attainment, with those who struggle to survive each and every day. Only a development model founded on solidarity is capable of producing a system where man, his needs and his aspirations are at its centre. This system must afford equal opportunities to all and allow us to tap into the potential represented by those who have thus far been living in social exclusion.
It is the concept of development founded on solidarity that lies at the heart of the policies pursued by Poland’s present Government. In line with its tenets, improvement of the quality of life of all citizens should arise from the measures taken by the Government, and not just macroeconomic indicators, which are often insufficient in translating the advancement of the former.
We do not want to be captives of economic dogmas; we want solutions that allow the active participation of all social groups in development processes, giving them equal opportunity to benefit from economic growth. Such solutions will produce the expected outcomes for restraining exclusion and poverty and for levelling out social inequalities.
Our policy is therefore consistent with the ambitious vision of the 2030 Agenda, which we jointly decided to implement one year ago. I think the time has come to start a global coalition of States for the solidarity-based development of societies. Solidarity in international relations is, first and foremost, humanitarian and developmental aid in all territories affected by military conflicts, economic crises or natural disasters.
The unprecedented scale of migration flows in the contemporary world — a phenomenon that we need to confront directly — is a reminder of our great shared responsibility: to begin actions to eliminate the real roots of poverty and to guarantee everyone the right to live in his or her own home country.
Poland has been watching with anxiety and concern the growing number of people affected by conflicts, especially in Syria and in Ukraine. Guided by our sense of solidarity, we have increased our humanitarian and development aid in the Middle East region and to the East.
In our efforts to build peace and sustainable development, we attach great importance to the education of children and young people. That is why we provide financial support to education projects in Africa. My country has been, and will continue to be, an active advocate for solidarity in the international arena.
The third pillar of sustainable development is justice. A just and equitable order, where the sustainable development model can be delivered, is founded on respect for human rights and the law of nations. Individual freedom, the dignity of the human person, the inviolability of human life and freedom of conscience and religion are all constituent parts of the catalogue of inalienable human rights, which nowadays call for particular protection. There are far too many places around the world where freedom is restricted by an oppressive political system, human dignity is violated and humankind’s most fundamental right — the right to life — is encroached upon.
Our fundamental objection is that there are so many places in the world where people die because of the religion they profess, which is only a matter of conscience. We cannot stay silent in the face of suffering Christians who are murdered in the name of religious fanaticism. The world must react to the phenomenon of religion-based genocide, which has become increasingly common.
That is why Poland welcomed with particular satisfaction the fact that the protection of human rights has been given pride of place among the priorities of the new development agenda. Through our global agreement, we have jointly reaffirmed the interdependence that exists between development and human rights and freedoms. Only through respect for all human rights — political, social, economic and cultural — can we fully harness human potential and eventually implement the sustainable development model. Nevertheless, it must be remembered that all human rights are derived from the most fundamental one, namely, the right to life.
Our endeavours to make the world a better place to live will be futile, however, if we are incapable of safeguarding the absolute primacy of international law in relations among States. Last year, in this very Hall, I spoke about the need to ground international relations in law (see A/70/PV.13). I went on to emphasize that all States were equally obligated to carry out their international commitments and that any actions violating provisions of international law, among them political sovereignty and territorial integrity in particular, should be categorically denounced by the global community.
Today, I wish to reiterate, in the clearest terms, that we must abide by the rules, a principle best expressed by a Roman proverb, “ex injuria jus non oritur”, meaning that law cannot arise from illegal acts. A non-agressor has a right to the territory he occupies. We reject the system by which it is the politics of force and aggression that decides a nation’s destiny. Peace and security are two fundamental preconditions for sustainable development. The effectiveness of global action in that regard will depend on international solidarity and concerted action among States.
In the meantime, any act of aggression that encroaches on international commitments undermines mutual trust among States and societies. It undermines the order that was so strenuously built in the wake of the Second World War. That is why it is so crucially important to ensure that the policy of force will always be met with the decisive opposition of the international community. For the law to be effective, any violation thereof must absolutely trigger the execution of significant countermeasures.
I also wish to highlight the fact that the realization of the principle of justice in international relations is equally jeopardized if we decide to base it on the division of spheres of influence among super-Powers, for proxy wars would break out, respect for the subjective status of weaker States would disappear and the freedom and equality of States and nations would be encroached upon. Let us recall than any instance of peace made at the expense of someone else’s freedom can hardly ever last and is never equitable.
This year, my country has hosted two events that restore faith in the power of international cooperation among States and nations. The North Atlantic Treaty Organization Summit in July testified to NATO’s unity in the effort to build peace and freedom in the trans-Atlantic space. It was an expression of the failed responsibility of NATO countries that led to an agreement resulting in Europe’s heightened security. The outcomes of the Warsaw Summit are an expression of allied solidarity and respect for the independence of free nations, and hence the values that underpin equitable international order.
Soon after the NATO Summit, in my hometown of Krakow, we celebrated International Youth Day, during which young people from all over the world met with Pope Francis. Those days were a time of celebration, a time of joy, friendship and love. The young people who gathered in Poland taught us that the road to peace begins with human solidarity, based on concern for others regardless of origin or religion.
Responsibility, solidarity and justice are the pillars on which Poland would like to build an international community for the sustainable development of free nations and equal States.
